Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00123-CV

                                   Roberto Carlos MENDIVES Sr.,
                                             Appellant

                                                  v.

                                      Angela Rose MENDIVES,
                                              Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CI00877
                             Honorable Karen Crouch, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: June 22, 2016

DISMISSED FOR WANT OF PROSECUTION

           On May 9, 2016, pro se appellant Roberto Carlos Mendives Sr. filed his brief. It exceeded

the maximum length, and Appellant moved for leave to file a noncompliant brief. On May 12,

2016, we denied Appellant’s motion for leave to file a noncompliant brief and advised him that

his brief failed to comply with Rules 9.4 and 38.1 of the Texas Rules of Appellate Procedure. See

TEX. R. APP. P. 9.4, 38.1. In our order, we recited some of the defects in his original brief: e.g.,

the brief did not identify the issues presented, contra id. R. 38.1(f) (“The brief must state concisely

all issues or points presented for review.”), nor did it contain any citations to the record, contra id.
                                                                                          04-16-00123-CV


R. 38.1(g) (“The statement [of facts] must be supported by record references.”); id. R. 38.1(i)

(“The brief must contain . . . appropriate citations . . . to the record.”). We also noted Appellant’s

brief failed to present clear and concise legal arguments on any issues or points for review. Contra

id. (“The brief must contain a clear and concise argument for the contentions made . . . .”).

        We struck Appellant’s original brief and ordered him to file an amended brief that corrected

the listed deficiencies and fully complied with the applicable rules. See, e.g., id. R. 9.4, 9.5, 38.1.

We warned Appellant that if the amended brief did not comply with the Rules and our order, we

could “strike the brief, prohibit [Appellant] from filing another, and proceed as if [Appellant] had

failed to file a brief.” See id. R. 38.9(a); see also id. R. 38.8(a)(1) (authorizing this court to dismiss

an appeal if an appellant fails to timely file a brief).

        On June 2, 2016, Appellant filed an amended brief; it does not comply with the Texas

Rules of Appellate Procedure and does not correct the deficiencies identified in our May 12, 2016

order. The amended brief does not contain an index of authorities. Contra id. R. 38.1(c). It

exceeds the maximum allowed length. Contra id. R. 9.45(i)(2). It does not contain any citations

to the record. Contra id. R. 38.1(g). It does not contain an appendix. Contra id. R. 38.1(k). It

does not identify the issues presented. Contra id. R. 38.1(f). And it contains no proof of service.

Contra id. R. 9.5(d), (e). We conclude the amended brief flagrantly violates Rules 9 and 38.

        Appellant’s amended brief fails to comply with the Rules of Appellate Procedure or our

May 12, 2016 order, and it is wholly inadequate to present any questions for appellate review. See

Ruiz v. State, 293 S.W.3d 685, 693 (Tex. App.—San Antonio 2009, pet. ref’d); Robert L. Crill,

Inc. v. Bond, 76 S.W.3d 411, 423 (Tex. App.—Dallas 2001, pet. denied). We strike Appellant’s

amended brief and dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1),

38.9(a), 42.3(b).

                                                     PER CURIAM
                                                   -2-